THE THIRTEENTH COURT OF APPEALS

                                   13-19-00467-CV


 CITY OF BROWNSVILLE, TEXAS, TONY MARTINEZ, ROSE Z. GOWEN, RICARDO
 LONGORIA JR., JOEL MUNGUIA, BEN NEECE, AND JESSICA TETREAU IN THEIR
                      OFFICIAL CAPACITIES ONLY
                                  v.
            BROWNSVILLE GMS, LTD. AND MICHAEL BENNETT


                                    On Appeal from the
                     445th District Court of Cameron County, Texas
                           Trial Cause No. 2019-DCL-02693-I


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

September 27, 2019